DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/25/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 1/25/2021 have been fully considered but they are not persuasive.  Thus, the rejections as set forth in the previous office action are maintained. 

Double Patenting Rejections 
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted that the claimed limitations of instant application, including those emphasized by the Applicant, are also being recited in U.S. Patent No. 9,805,073 (Application No. 15/391,728) and U.S. Patent No. 10,339,118 (Application No. 15/674,993).
In addition, as previously stated, although the claims of the applications at issue are not identical, they are not patentable distinct from each other for directing to similar inventive concept with similar limitations receiving strings, converting strings into metaphone strings using a metaphone algorithm, searching a name index, determine score with respect to a threshold as claimed; see claim language of the application for detail.


35 USC 101 Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted that, as previously stated, claims 1-20 are directed to a process comprising steps of receiving string pairs (i.e. a type of data), searching a name index based on strings representing the string pairs , and determining scores, score with respect to a threshold.  
The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas according to Prong One in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance because the claimed steps of receiving string pair data, searching and determining may be performed mentally with a series of evaluations.
Also, the additional elements in claims 1-20 (such as metaphone strings, common names, probability, threshold), which includes those element or a combination of elements in the claims, fail to integrate the judicial exception into practical application according to Prong Two in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. 
The additional elements do not impose a meaningful limit on the judicial exception. E.g. elements in the claims, such as metaphone strings, common names, are merely directed to a type of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other type of information  other than the ones listed in the claim. 
Plus, in view of Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, it is determined that elements (such as a processor, computer readable medium) amount to no more than usage of a generic computing system to perform the mental steps as claimed, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Further, even though Applicant stated that claim 1 contains an “inventive concept” that is sufficient to transform the claimed abstract idea into patented eligible subject matter. However, neither claim 1 nor other others have recited any functional step or limitation directed to transforming the claimed abstract idea into a patented eligible subject matter. 
Thus, for at least the reasoning above, claims 1-20 are not patent eligible.

35 USC 103 Rejections
Applicant’s arguments, which are primary on the cited reference fail to teach amended limitations of “for each respective pair, searching…metaphone algorithm” as recited in claim 1, have been fully considered. 
In response to the arguments, it is submitted that the amended imitations are properly addressed based at least on  (i) cited reference Groeneveld disclosing searching a name index based on the converted strings for each string pair when perform a name searching (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4 ), and  (ii) cited reference Stephenson disclosing searching a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname based on the converted strings using a metaphone algorithm when perform a name searching ([0063-0066]); see rejection below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,805,073 (Application No. 15/391,728).
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, including and not limited to receiving strings, converting strings into metaphone strings using a metaphone algorithm, searching a name index, determine score with respect to a threshold as claimed; see claim language for both applications for detail. 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those in U.S. Patent No. 9,805,073 as the differences between them would not change the scope of the invention much; see MPEP § 804.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,339,118 (Application No. 15/674,993).
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations receiving strings, converting strings into metaphone strings using a metaphone algorithm, searching a name index, determine score with respect to a threshold as claimed; see claim language for both applications for detail. 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those in U.S. Patent No. 10,339,118 as the differences between them would not change the scope of the invention much; see MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld et al (Patent No 8,645,417, hereinafter Groeneveld) in view of Stephenson et al (Pub No. US 2015/0154381, hereinafter Stephenson). 
Groeneveld and Stephenson are cited in the previous office action.

With respect to claim 1, Groeneveld discloses a data normalization system (Abstract) comprising: 
one or more computer processors (Fig 22); and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, causes the data normalization system to perform operations (Fig 22) comprising: 
receiving a list of string pairs, each respective string pair including a respective first string and a respective second string (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, each with at least two strings. E.g. receiving pairs of names with 1st and last names string when querying names, or indexing names); 
for each respective string pair, searching, based on a first metaphone string representing the respective first string and a second metaphone string representing the respective second string, a name index including a listing of metaphone strings representing common names, the first metaphone string and the second metaphone string having been generated using a metaphone algorithm (the metaphone strings are merely a type of strings, and generating using a metaphone algorithm is directed to descriptive material and not functionally impacting the functionalities of the claim;  Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: for each pair, generate a pronunciation versions of strings that correspond to the    first and second metaphone strings generated using a pronunciation algorithm corresponding to the metaphone algorithm, use the pronunciation versions of strings to search a name index that has a list of names representing different versions); 
determining, based on searching the name index, a confidence score indicating a confidence level that the respective first string represents the given name and that the respective second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
determining whether the confidence score meets or exceeds a threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold); and 
when the confidence score meets or exceeds the threshold confidence score, determining that the respective first string represents the given name and the respective second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names in the specific order).
Groeneveld does not explicitly disclose the name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname as claimed. 
However, Stephenson discloses for each respective string pair, searching, based on a first metaphone string representing the respective first string and a second metaphone string representing the respective second string, a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname ([0063-0066]: searching a commonality index having including a list of strings and values for the probabilities for each name string pairs, the common names are either surname or given name).
  Since both Groeneveld and Stephenson are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Stephenson to incorporate a name index having a list representing common names and probabilities of Stephenson into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently resulting an in (Groeneveld, Col. 2, 50-52; Stephenson, [0004]). 
  
With respect to claim 9, Groeneveld discloses a method comprising (Abstract): 
receiving a list of string pairs, each respective string pair including a respective first string and a respective second string (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, each with at least two strings. E.g. receiving pairs of names with 1st and last names string when querying names, or indexing names); 
for each respective string pair, searching, based on a first metaphone string representing the respective first string and a second metaphone string representing the respective second string, a name index including a listing of metaphone strings representing common names, the first metaphone string and the second metaphone string having been generated using a metaphone algorithm (the metaphone strings are merely a type of strings, and generating using a metaphone algorithm is directed to descriptive material and not functionally impacting the functionalities of the claim;  Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: for each pair, generate a pronunciation versions of strings that correspond to the    first and second metaphone strings generated using a pronunciation algorithm corresponding to the metaphone algorithm, use the pronunciation versions of strings to search a name index that has a list of names representing different versions); 
determining, based on searching the name index, a confidence score indicating a confidence level that the respective first string represents the given name and that the respective second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
determining whether the confidence score meets or exceeds a threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold); and 
when the confidence score meets or exceeds the threshold confidence score, determining that the respective first string represents the given name and the respective second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names in the specific order).
Groeneveld does not explicitly disclose the name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname as claimed. 
However, Stephenson discloses for each respective string pair, searching, based on a first metaphone string representing the respective first string and a second metaphone string representing the respective second string, a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname ([0063-0066]: searching a commonality index having including a list of strings and values for the probabilities for each name string pairs, the common names are either surname or given name).
  Since both Groeneveld and Stephenson are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Stephenson to incorporate a name index having a list representing common names and probabilities of Stephenson into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently resulting an in (Groeneveld, Col. 2, 50-52; Stephenson, [0004]). 

With respect to claim 17, Groeneveld discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a data normalization system (Abstract, Fig 22), causes the data normalization system to perform operations comprising: 
receiving a list of string pairs, each respective string pair including a respective first string and a respective second string (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, each with at least two strings. E.g. receiving pairs of names with 1st and last names string when querying names, or indexing names); 
for each respective string pair, searching, based on a first metaphone string representing the respective first string and a second metaphone string representing the respective second string, a name index including a listing of metaphone strings representing common names, the first metaphone string and the second metaphone string having been generated using a metaphone algorithm (the metaphone strings are merely a type of strings, and generating using a metaphone algorithm is directed to descriptive material and not functionally impacting the functionalities of the claim;  Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: for each pair, generate a pronunciation versions of strings that correspond to the    first and second metaphone strings generated using a pronunciation algorithm corresponding to the metaphone algorithm, use the pronunciation versions of strings to search a name index that has a list of names representing different versions); 
determining, based on searching the name index, a confidence score indicating a confidence level that the respective first string represents the given name and that the respective second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
determining whether the confidence score meets or exceeds a threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold); and 
when the confidence score meets or exceeds the threshold confidence score, determining that the respective first string represents the given name and the respective second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names in the specific order).
Groeneveld does not explicitly disclose the name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname as claimed. 
However, Stephenson discloses for each respective string pair, searching, based on a first metaphone string representing the respective first string and a second metaphone string representing the respective second string, a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname ([0063-0066]: searching a commonality index having including a list of strings and values for the probabilities for each name string pairs, the common names are either surname or given name).
  Since both Groeneveld and Stephenson are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Stephenson to incorporate a name index having a list representing common names and probabilities of Stephenson into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently resulting an in (Groeneveld, Col. 2, 50-52; Stephenson, [0004]). 

With respect to claims 2, 10, and 18, the combined teachings of Groeneveld and Stephenson further disclose the operations further comprising: when the confidence score does not meet or exceed the threshold confidence score, determining that the respective first string represents the surname and the respective second string represents the given name (Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Stephenson, [0023], [0025-0026], [0066-0067]: probability analysis with respect to the threshold for the name, and lower score with respect to threshold indicates a likelihood of matching in another ordering).
With respect to claims 3, 11 and 19, the combined teachings of Groeneveld and Stephenson further disclose the operations further comprising: after determining whether the confidence score meets or exceeds a threshold confidence score for each respective string pair, generating a normalized list of string pairs (a normalized list may be any list; Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Stephenson, [0023], [0025-0026], [0066-0067]: a generate a normalized list with respect to ranking and threshold, e.g. generate a list of top ranked of candidate names) .
With respect to claims 4, 12 and 20, the combined teachings of Groeneveld and Stephenson further disclose the operations further comprising: determining that the respective second string includes a set of characters or patterns indicating that the respective second string is the surname (Groeneveld, Col. 7, lines 13-15, Col. 8, lines 35-40, Col. 12, lines 38-45, Fig 5-11; Stephenson, [0042-0066]: every character and/or pattern in name is being analyzed and well as determined, and the name includes surname or last name).
With respect to claims 5 and 13, the combined teachings of Groeneveld and Stephenson further disclose wherein determining that the respective second string includes the set of characters or patterns indicating that the second string is a surname comprises: analyzing the respective second string based on a list of known character sets or patterns included in surnames; and determining that the set of characters or patterns included in the respective second string matches a known character set included in the list of known character sets or patterns included in surnames (Groeneveld, Col. 7, lines 13-15, Col. 8, lines 35-40, Col. 12, lines 38-45, Fig 5-11; Stephenson, [0042-0066]: every character and/or pattern in name is being analyzed and well as determined when performing the name lookup with respect to the known ones in the index(es) in a sequence of steps, and the name includes surname or last name).
With respect to claims 6 and 14, the combined teachings of Groeneveld and Stephenson further disclose wherein determining the confidence score is further based on determining that the respective second string includes the set of characters or patterns indicating that the second string is the surname  (Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Stephenson, [0023], [0025-0026], [0066-0067]: probability analysis with respect to the names is based on the pattern and/or characters of the name, such that name with different patterns or characters may be scored differently unless they are referred to the same name).
With respect to claims 7 and 15, the combined teachings of Groeneveld and Stephenson further disclose converting, using the metaphone algorithm, the respective first string into a first metaphone string, and the respective second string into the second metaphone string, wherein the listing of strings in the name index includes metaphones (Groeneveld, Col. 8, lines 35-50; Stephenson, [0062-0064]: converting the input name with at least two stings using the metaphone algorithm, and the index includes a listing of metaphone versions).
With respect to claims 8 and 16, the combined teachings of Groeneveld and Stephenson further disclose wherein the name index includes at least a first set of metaphone strings corresponding to a first language set, and a second set of metaphone strings corresponding to a second language set (appears the limitations are directed to non-functional descriptive material for not functionally impacting the claim; (Groeneveld, Col. 8, lines 35-50, Col. 9, lines 62-67, Col. 10, lines 1-12; Stephenson, [0062-0064]:the index includes a listing of metaphone versions, including those in different languages).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/
 Primary Examiner, Art Unit 2168